Name: Commission Regulation (EEC) No 1091/93 of 4 May 1993 amending Regulation (EEC) No 124/93 on the issuing of a standing invitation of tender for the resale on the internal market of 150 000 tonnes of durum wheat held by the Greek intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 5. 93 Official Journal of the European Communities No L 111 /11 COMMISSION REGULATION (EEC) No 1091/93 of 4 May 1993 amending Regulation (EEC) No 124/93 on the issuing of a standing invitation of tender for the resale on the internal market of 150 000 tonnes of durum wheat held by the Greek intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1758/92 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 966/93 C), Whereas the last partial invitation to tender pursuant to Commission Regulation (EEC) 1 24/93 (*), as last amended by Regulation (EEC) No 584/93 (6), should be postponed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 (2) of Regulation (EEC) No 124/93 is replaced by the following : '2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 21 May 1993 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 202, 9 . 7. 1982, p. 23. (4) OJ No L 98, 24. 4. 1993, p. 25. 0 OJ No L 17, 26. 1 . 1993, p. 6. (6) OJ No L 61 , 13 . 3 . 1993, p. 25.